Citation Nr: 1023572	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-01 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
3.321(b), prior to October 3, 2007.  

2.  Entitlement to a rating in excess of 40 percent for DDD 
of the lumbar spine, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b), from August 1, 2008. 

3.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b),  prior to October 3, 2007.

4.  Entitlement to a TDIU, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 4.16(b), from August 1, 2008.    
 


REPRESENTATION

Appellant represented by:	The American Legion
 

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from April 1997 to 
April 1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2007 rating decision in which the RO denied a 
rating in excess of 20 percent for DDD of the lumbar spine, 
denied entitlement to a TDIU and granted service connection 
for right and left lower extremity radiculopathy, assigning 
10 percent ratings for each extremity effective August 31, 
2006, the date the Veteran's claim for increase and claim for 
a TDIU was received.  The Veteran filed a notice of 
disagreement (NOD) with the denials of the increased rating 
and a TDIU in June 2007, and the RO issued a statement of the 
case (SOC) in December 2007.  The Veteran then filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later in December 2007.

In a subsequent March 2008 rating decision, the RO awarded a 
temporary 100 percent rating for the DDD, on the basis of the 
receipt of surgical treatment requiring convalescence, from 
October 3, 2007 to May 1, 2008.  In a subsequent October 2008 
rating decision, the RO extended the temporary total rating 
through July 31, 2008, and awarded a 40 percent rating for 
the DDD effective August 1, 2008.  This decision also 
decreased the rating assigned for left lower extremity 
radiculopathy from 10 percent to 0 percent effective August 
29, 2008.  

In July 2009, the RO issued a supplemental SOC (SSOC) in 
relation to the claims.  In March 2010, the Veteran and his 
wife testified during a Board hearing before the undersigned 
Veterans Law Judge in Washington D.C.; a transcript of that 
hearing is of record.  

As noted, in the October 2008 rating decision, the RO granted 
a higher rating for the Veteran's DDD of the lumbar spine 
effective August 1, 2008.  However, inasmuch as higher 
ratings for DDD of the lumbar spine are available prior to 
October 3, 2007, and from August 1, 2008, and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as now 
encompassing the first two matters set forth on the title 
page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007); AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board's decision on the claims for a rating in excess of 
20 percent for DDD of the lumbar spine prior to October 3, 
2007, for a rating in excess of 40 percent for DDD of the 
lumbar spine since August 1, 2008, and for a TDIU since 
August 1, 2008 is set forth below.  The matter of entitlement 
to a TDIU prior to October 3, 2007 is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  Pertinent to the current claim for increase, prior to 
October 3, 2007, the Veteran's service-connected DDD of the 
lumbar spine was manifested by complaints of significant 
pain; the evidence of record does not show forward flexion of 
the thoracolumbar spine to 30 degrees or less, favorable or 
unfavorable ankylosis of the spine or incapacitating episodes 
of intervertebral disc syndrome (IVDS), and the Veteran was 
separately rated for the neurological manifestations of the 
disability. 

3.  At no point prior to October 3, 2007 has the Veteran's 
DDD of the lumbar spine been shown to be so exceptional or 
unusual as to render the schedular criteria inadequate for 
rating the disability.  
  
4.  Since August 1, 2008, the Veteran's service-connected DDD 
of the lumbar spine has been manifested by complaints of 
pain; the evidence of record has not shown ankylosis of the 
spine or incapacitating episodes of IVDS, and the Veteran has 
been separately rated for the neurological manifestations of 
the disability. 

5.  At no point since August 1, 2008 has the Veteran's DDD of 
the lumbar spine been so exceptional or unusual as to render 
the schedular criteria inadequate for rating the disability.  

6.  Since August 1, 2008, the Veteran's service-connected 
disabilities include DDD of the lumbar spine (rated as 40 
percent disabling), right lower extremity radiculopathy 
(rated as 10 percent disabling), left lower extremity 
radiculopathy (rated as 10 percent disabling prior to August 
29, 2008, and as noncompensable since August 29, 2008), 
suprapatellar plica resection of the right knee (rated as 
noncompensable) and left iliotibial band syndrome (rated as 
noncompensable); his combined rating is 50 percent.  

7.  Since August 1, 2008, the combined rating for the 
Veteran's service-connected disabilities does not meet the 
minimum percentage requirements for award of a schedular 
TDIU, and the disabilities have not been shown to prevent him 
from obtaining or retaining substantially gainful employment; 
rather, the medical evidence of record shows that as of July 
9, 2008, the Veteran was medically cleared to return to work 
and that he has subsequently been able to retain full-time 
employment.  
   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
Veteran's DDD of the lumbar spine, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b), prior to 
October 3, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Formula for Rating IVDS Based on Incapacitating Episodes 
(2009).   

2.   The criteria for a rating in excess of 40 percent for 
the Veteran's lumbar spine disability, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), from 
August 1, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321,3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, and Formula 
for Rating IVDS Based on Incapacitating Episodes (2009). 

3.  The criteria for a TDIU, to include on an extra-schedular 
basis pursuant to 38 C.F.R. § 4.16(b), from August 1, 2008, 
are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.16, 4.18, 4.19 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2007 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the Veteran's claims for increased 
rating and for a TDIU, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  This 
letter also requested that the appellant submit any evidence 
in his possession pertinent to the claims on appeal, 
consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect, and provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  The April 2007 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
February 2007 letter.  Hence, the July 2007 letter-which 
meets Pelegrini's and some of Dingess/Hartman's content of 
notice requirements-also meets the VCAA's timing of notice 
requirement.

The Board notes that the December 2007 SOC set forth the 
pertinent criteria for evaluating low back disability.  While 
this notice was provided after the RO's initial rating 
decision, subsequently, the July 2009 supplemental SOC (SSOC) 
reflects readjudication of the claims.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.   Pertinent medical 
evidence associated with the claims file consists of VA 
medical records and the report of February 2007 and August 
2008 QTC examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative on his 
behalf.  The Board notes that no further RO action, prior to 
appellate consideration of any of these claims, is required.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a Veteran.  38 C.F.R. § 
4.3.

The Veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. 506 (2007).   As indicated, in this 
appeal, the RO has already assigned staged ratings for the 
Veteran's low back; hence, the Board will consider the 
propriety The following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The ratings for the Veteran's service- connected DDD of the 
lumbar spine have been assigned under Diagnostic Code 5243. 
Effective September 26, 2003, VA's rating schedule provides 
that DDD is evaluated under Code 5243, either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the criteria for rating intervertebral disc syndrome 
(IVDS) under Code 5243 based on incapacitating episodes, 
whichever method results in the higher rating  when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a rating of 20 percent for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
next higher rating of 40 percent is warranted for disability 
of the thoracolumbar spine either where forward flexion of 
the thoracolumbar spine is 30 degrees or less, or where there 
is favorable ankylosis of the thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, 
and Plate V.

A.  Period prior to October 3, 2007

Considering the pertinent evidence of record in light of the 
applicable legal authority, the Board finds that prior to 
October 3, 2007, the criteria for a rating higher than 20 
percent for lumbar spine disability are not met.

The report of a June 2006 VA X-ray of the lumbar spine shows 
a diagnostic impression of mild narrowing of the L5-S1 disc 
space, otherwise unremarkable. 

A July 2006 VA rehabilitation medical service consultation 
note reflects a diagnosis of chronic low back pain without 
evidence of lumbar radiculopathy.  The Veteran complained of 
neck, lower and upper back spasm.  Examination of the lumbar 
spine revealed no paraspinal tenderness and that the Veteran 
could toe touch 9 inches from the floor.  It was noted that 
the Veteran was a candidate for a long acting opioid for pain 
modulation. 

An August 2006 VA neurosurgery consultation report indicates 
that the Veteran reported back pain and some numbness in the 
lower extremities from the hip down to the knees bilaterally.  
Physical examination revealed that the Veteran was in some 
distress because he was in a lot of pain.  The Veteran's 
lumbar MRI imaging was also reviewed and the Veteran had some 
degenerative disc disease at L3-4, 4-5 and S-1.  There was 
significant neural foraminal narrowing at L3-4 bilaterally 
with moderate neural foraminal narrowing at L4-5.  

A subsequent December 2006 VA neurosurgery note reflects that 
the Veteran continued to have severe low back pain.  He tried 
to stay active with sports, doing golfing and apparently 
running but was unable to do these things well.  He also 
complained that the back pain interfered with his ability to 
be intimate with his wife.  

Physical examination revealed that the Veteran was able to 
flex forward without difficulty but on extension, he had more 
pain.  Review of MRI findings showed mild spondylitic changes 
in the lumbar spine and two dark disks at L4-5 and L5-S1.  
There was no spinal stenosis and really no visible neural 
foraminal stenosis.  

On February 2007 QTC examination, the Veteran complained of 
constant low back pain occurring about three times a day, 
lasting for about two hours.  The pain was mostly located in 
the lower back, radiating down to the legs and the testicles, 
bilaterally.  The pain was worse with physical activity and 
was relieved by rest.  The Veteran reported that he had been 
recommended bedrest twice per month, about 15 days, and had 
been followed by a Dr. Smuckler at the Hampton VA since June 
2006.  The Veteran also reported that he could not run or 
walk, had tight shoes and needed help getting out of bed.  

Physical examination revealed that the Veteran had difficulty 
standing straight due to low back pain and the examiner 
described his gait as "limping to the left."  The Veteran 
did not use any device to assist with ambulation.  
Examination of the lumbar spine revealed that there was 
radiation of pain on movement.  There was also muscle spasm 
and tenderness on palpation.  

Range of motion of the thoracolumbar spine was 70 degrees 
flexion with pain beginning at 60 degrees, 20 degrees 
extension, with pain beginning at 20 degrees, 20 degrees 
right and lateral flexion with pain beginning at 20 degrees, 
and 20 degrees right and left rotation, with pain beginning 
at 20 degrees.  The examiner noted that there was pain, 
fatigue, weakness and lack of endurance on motion, but the 
primary symptom was pain.   

Spinal motion and appearance was normal and the examiner 
found multiple levels of the lumbar spine were affected by 
degenerative disc disease including L4-L5 and L5-S1.  The 
diagnosis was further degenerative disc disease of L4, L5, 
S1, status post spinal anesthetic of the low back.  The 
examiner noted that the low back condition had progressed 
into degenerative disk disease of L4 to L1.  Subjectively, 
there was significant pain and objectively, there was 
decreased range of motion and increased pain.  There was no 
scar present.    

An April 2007 VA pain clinic note reflects that the Veteran 
received a trial of a percutaneous spinal cord stimulator for 
low back and lower limb pain.  A May 2007 neurosurgery 
progress note indicates that the Veteran had undergone the 
spinal stimulator trials with mixed results and that he 
continued to have chronic back pain with a minor component of 
leg pain.  Physical examination revealed back pain without 
major neurological deficit.  Flexion and extension caused 
back pain, as did sitting.  The Veteran's strength was intact 
and he ambulated normally.  He was to be scheduled for lumbar 
interbody fusion surgery.  

A July 2007 VA neurosurgery note indicates that the Veteran 
reported that his low back pain radiated to both lower 
extremities, including the left testicle.  The left side was 
worse than the right as far as leg pain was concerned.  His 
back hurt worse than his legs.  His symptoms were worse with 
movement, walking or prolonged sitting.  He reported that his 
pain occurred 24 hours a day.  He was using Tylenol 3 and 
methadone for pain on an as needed basis.   Physical 
examination revealed a stable and balanced gait.  The Veteran 
appeared stiff with rising from a sitting position, with 
decreased range of motion on flexion and extension of the 
lumbar spine.  He was able to walk, with hyperextension of 
the lumbar spine, without any increase in his pain.  

A September 2007 VA pain clinic note reflects that the 
Veteran underwent a lumbar provocative discography.  The 
discography revealed that the Veteran experienced mild pain 
at the L3-4 level and severe pain at the L4-5 and L5-S1 
levels.  

An October 2007 VA operative note reflects that the Veteran 
underwent L4-S1 posterior lumbar interbody fusion surgery 
with cell saver and globus hardware.  

As noted above, under the General Rating Formula, to warrant 
the next higher, 40 percent rating for DDD of the lumbar 
spine, there must be evidence of forward flexion to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  For the time period prior to October 3, 
2007, forward flexion of the Veteran's thoracolumbar spine 
was not been documented to be worse than 70 degrees and there 
has been no evidence of any ankylosis of the spine - 
favorable or unfavorable.  Therefore, for the period in 
question, a rating higher than 20 percent for the Veteran's 
service-connected lumbar spine disability, under the General 
Rating Formula, is not warranted.  

The Board emphasizes that there is no basis under the General 
Rating Formula for a higher rating for the lumbar spine 
disability, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered.  
See, e.g., 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995) (providng for consideration of 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
after repeated use or during flare-ups, when those factors 
are not contemplated in the relevant rating criteria).  In 
this regard, although the February 2007 QTC examiner did note 
that there was pain, fatigue, weakness and lack of endurance 
on motion, with the primary symptom being pain, he did not 
find that the pain or any of the other symptoms resulted in 
any additional limitation of motion.  Nor, is there any other 
objective evidence of record for the time frame prior to 
October 3, 2007 tending to indicate that the Veteran's pain 
or other symptoms result in any functional loss beyond that 
contemplated by the existing 20 percent rating.  The Board 
also points out the language preceding the rating criteria 
under the General Rating Formula indicates that the criteria 
are to be applied with or without symptoms such as pain. 
 
Under Note 1 of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected lumbar spine disability.  
However, such consideration is already reflected in the 
separate ratings assigned for the neurological manifestations 
of the disability (i.e. the ratings assigned for left and 
right lower extremity radiculopathy) and these ratings are 
not on appeal before the Board.  There is also no evidence of 
any additional separately ratable neurological manifestation 
of the lumbar spine disability.    

Finally, the Board has considered whether the Veteran's 
service-connected lumbar spine disability would warrant a 
higher rating on the basis of incapacitating episodes.  For 
purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS 
Based on Incapacitating Episodes, Note 1. 
 
Under the Formula for Rating IVDS Based on Incapacitating 
Episodes, the next higher 40 percent rating requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Id.  
In this case, although the Veteran affirmatively reported at 
the February 2007 examination that he had been prescribed 
bedrest by a VA physician, Dr. Smuckler, there is no 
objective evidence of record to confirm this, nor is there 
any other objective medical evidence of any bed rest 
prescribed by a physician.   Additionally, the Veteran only 
reported a total of 15 days of bedrest for incapacitating 
episodes within the course of a year, which is less than the 
minimum four weeks required for assignment of a higher, 40 
percent rating.  Accordingly, such a rating is not assignable 
on the basis of incapacitating episodes.    

B.  Period since August 1, 2008

Considering the pertinent evidence of the applicable legal 
authority, the Board finds that since August 1, 2008, the 
criteria for a rating higher than 40 percent for DDD of the 
lumbar spine are not met.

On August 2008 QTC examination, the Veteran reported constant 
low back pain, along with stiffness and weakness.  The pain 
could be elicited by physical activity and sitting, and was 
relieved by rest.  The Veteran indicated that he was not 
receiving any treatment for his condition.  He reported that 
for all of 2007, he had had incapacitating episodes but did 
not report any current ones.  He also reported that he 
experienced functional impairment in the form of pain with 
bending.  

Physical examination revealed that the Veteran's posture and 
gait were within normal limits.  He did not require any 
assistive device for ambulation.  Examination of the 
thoracolumbar spine revealed no evidence of radiating pain on 
movement.  No tenderness was noted and muscle spasm was 
absent.  There was no ankylosis of the lumbar spine.  

Range of motion of the thoracolumbar spine was 30 degrees 
flexion with pain at 20 degrees, 20 degrees extension with 
pain at 10 degrees, 30 degrees right and left lateral flexion 
and 30 degrees right and left rotation.  

The joint function of the lumbar spine was additionally 
limited by pain, fatigue, weakness and lack of endurance, 
with pain having the major functional impact.  It was not 
additionally limited by incoordination.  The pain, fatigue, 
weakness and lack of endurance did not result in any 
additional limitation of motion after repetitive use.  

The examiner diagnosed the Veteran with status post lumbar 
fusion with residual IVDS manifested by tingling in the right 
great toe and mild weakness of the right ankle dorsiflexor.  
The subjective factors were persistent back pain, fatigue, 
weakness with heel walking and numbness in the great toe.  
The objective factors were well-healed scar, decreased 
sensation over the right great toe, mild weakness in the 
right ankle dorsiflexion, and decreased and painful range of 
motion.  The examiner noted that the effect of the condition 
on the claimant's daily activity was pain with bending, 
lifting, prolonged sitting and standing.

As noted above, under the General Rating Formula, to warrant 
a rating in excess of 40 percent rating there must be 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a.  Consequently, as no ankylosis has been shown since 
August 1, 2008, a rating in greater than 40 percent under the 
General Rating Formula is not warranted.  

The Board also emphasizes that there is no basis under the 
General Rating Formula for a higher rating for the lumbar 
spine disability, even when functional loss associated with 
the Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca).  In 
this regard, although the August 2008 QTC examiner did find 
that the joint function of the lumbar spine was additionally 
limited by pain, fatigue, weakness and lack of endurance 
(with pain having the major functional impact), he also found 
that the pain, fatigue, weakness and lack of endurance did 
not result in any additional limitation of motion after 
repetitive use.  Nor, is there any other objective evidence 
of record for the time frame prior to October 3, 2007 tending 
to indicate that the Veteran's pain or other symptoms result 
in any functional loss beyond that contemplated by the 
existing 40 percent rating.  Also, as noted above, the 
language preceding the rating criteria under the General 
Rating Formula indicates that the criteria are to be applied 
with or without symptoms such as pain. 

Also, again, consideration of whether the orthopedic and 
neurological manifestations of the Veteran's low back 
disability would result in a higher rating is already 
reflected in the separate ratings assigned for left and right 
lower extremity radiculopathy, and these ratings are not on 
appeal before the Board.  Also, since August 1, 2008, there 
is no evidence of any additional separately ratable 
neurological manifestation of lumbar spine disability.  See 
38 C.F.R. § 4.71a, General Rating Formula, Note 1. 

Further, the Board has considered whether the lumbar spine 
disability would warrant a rating in excess of 40 percent on 
the basis of incapacitating episodes.  Under the Formula for 
Rating IVDS Based on Incapacitating Episodes, the next higher 
40 percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  38 C.F.R. § 4.71a.  In this case, 
since August 1, 2008, incapacitating episodes are neither 
shown nor alleged.  Accordingly, there is no basis for 
assigning a rating in excess of 40 percent based on such 
episodes.  

C.  Both Periods

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  However, the 
Board further finds that, at no point prior to October 3, 
2007, or since August 1, 2008, has the Veteran's lumbar spine 
disability been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321 (cited to in the 
December 2007 SOC).

The threshold factor for extra- schedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service connected 
disability at issue is inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993). See also 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration for both 
rating periods in question.  The rating schedule fully 
contemplates the described symptomatology of the Veteran's 
low back disability, and provides for ratings higher than 
that assigned for more significant functional impairment, 
should the disability worsen.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for any further staged rating of the disability 
under consideration, pursuant to Hart (cited above); and that 
a rating in excess of 20 percent for the lumbar spine 
disability prior to October 3, 2007, and a rating in excess 
of 40 percent for the lumbar spine disability from August 1, 
2008 on both a schedular and extra-schedular basis, must be 
denied.   In reaching these conclusions, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



D.  TDIU from August 1, 2008

As noted above, entitlement to a TDIU rating prior to October 
3, 2007 is addressed in the remand below.  

During the March 2010 Board hearing, the Veteran testified 
that he is primarily concerned with receiving a TDIU rating 
for the time frame in which he was unable to work; after the 
October 2007 surgery, he began working in October 2008.  
Accordingly, it appears that the only period he may be 
concerned with in relation to receiving a TDIU since August 
1, 2008, is the time frame between August 1, 2008 and 
October, 2008.  However, as the Veteran did not explicitly 
limit the time frame of his TDIU claim, the Board will 
consider whether such a rating is warranted for any time 
frame since August 1, 2008.  

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  In exceptional 
circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2009). 

In this case, since August 1, 2008, the Veteran's service 
connected disabilities include the lumbar spine disability 
(rated as 40 percent disabling), right lower extremity 
radiculopathy (rated as 10 percent disabling), left lower 
extremity radiculopathy (rated as 10 percent disabling prior 
to August 29, 2008 and as noncompensable since August 31, 
2008), suprapatellar plica resection of the right knee (rated 
as noncompensable), and iliotibial band syndrome (rated as 
noncompensable).  Since August 1, 2008, the combined rating 
has been 50 percent.  Hence, the Veteran has not met the 
objective, minimum percentage requirements, set forth in 38 
C.F.R. § 4.16(a), for consideration of a TDIU, as none of the 
Veteran's service-connected disabilities are rated above 40 
percent and the combined rating is 50 percent.  

However, pursuant to 38 C.F.R. § 4.16(b), a total rating, on 
an extra-schedular basis may, nonetheless, be granted, in 
exceptional cases (and pursuant to specifically prescribed 
procedures), when the Veteran is unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities.  Hence, consideration of whether the 
Veteran is, in fact, unemployable, is still necessary in this 
case.

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to impairment due to 
nonservice-connected disabilities.  See 38 C.F.R.  §§ 3.341, 
4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In the instant case, there is simply no competent medical 
evidence or opinion, indicating that the Veteran has been 
unemployable due to his service connected disabilities at any 
time since August 1, 2008.  Notably, as mentioned above, the 
Veteran has affirmatively reported that he went back to work 
full time in October 2008, which indicates that he was 
clearly employable as of that date.  Further, there is no 
indication from the record that he was unemployable during 
the time frame from August 1, 2008 to October 2008.  To the 
contrary, a June 2008 VA neurosurgery note affirmatively 
indicates that the Veteran was furnished a letter from his 
treating nurse practitioner indicating that he could return 
back to work effective July 9, 2008.  Thus, given this 
affirmative medical evidence of employability as of this 
date, and the absence of any medical evidence to the 
contrary, the Board must conclude that the criteria for 
invoking the procedures of 38 C.F.R. 4.16(b), for assignment 
of a TDIU, on an extra-schedular basis, are not met.  

As a final point, in addition to the objective evidence, the 
Board has considered the Veteran's assertions, as well as 
those advanced on his behalf, in this appeal.  However, 
neither he nor his representative is shown to possess any 
particular medical or vocational training or expertise to 
competently render a persuasive opinion on the matter upon 
which this claim turns.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) Hence, the Veteran cannot support this claim on 
the basis of lay assertions, alone.

Under these circumstances, the claim for a TDIU,  from August 
1, 2008, must be denied.   In reaching the conclusion to deny 
this claim, the Board has considered the benefit-of-the-doubt 
doctrine; however, as no competent, persuasive evidence 
supports the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

A rating in excess of 20 percent for DDD of the lumbar spine, 
to include on an extra-schedular basis pursuant 38 C.F.R. 
§ 3.321(b), prior to October 3, 2007, is denied.

A rating in excess of 40 percent for DDD of the lumbar spine, 
to include on an extra-schedular basis pursuant 38 C.F.R. 
§ 3.321(b), from August 1, 2008, is denied.  
  
A TDIU, to include on an extra-schedular basis pursuant 
38 C.F.R. § 4.16(b),. from August 1, 2008, is denied.    


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for a TDIU, prior to October 3, 2007, is 
warranted.  

As noted above, a TDIU may be assigned when a schedular 
rating is less than total if, when there is only one service-
connected disability, the disability is rated at 60 percent 
or more, and the disabled person is unable to secure or 
follow a substantially gainful occupation.   See 38 C.F.R. § 
4.16(a) (2009).  A total disability rating may also be 
assigned on an extra-schedular basis, in exceptional cases, 
and pursuant to specifically prescribed procedures, for a 
Veteran who is unable to secure and follow a substantially 
gainful occupation (i.e. is unemployable) by reason of a 
service- connected disability, but who fails to meet the 
percentage requirement set forth in section 4.16(a).  See 38 
C.F.R. § 4.16(b) (2009).

From August 31, 2006, the date of receipt of the Veteran's 
claim for a TDIU, until October 3, 2007, the Veteran's 
service connected disabilities included DDD of the lumbar 
spine (rated as 20 percent disabling), right lower extremity 
radiculopathy (rated as 10 percent disabling), left lower 
extremity radiculopathy (rated as 10 percent disabling), 
suprapatellar plica resection (rated as noncompensable) and 
left iliotibial band syndrome (rated as noncompensable).  The 
combined rating for these disabilities was 40%.   
Consequently, for this time period, the percentage 
requirement of 4.16(a) was not met.  However, as noted above, 
entitlement to a TDIU, on an extra-schedular basis (per 38 
C.F.R. §§ 3.321(b) and 4.16(b)), may nonetheless be 
established, if the Veteran is shown to be unemployable by 
reason of his service-connected disabilities.

In a May 2007 letter, a treating VA primary care physician 
indicated that during the period of June 2006 to August 2006, 
the Veteran was unable to perform any gainful employment 
because he was incapacitated by his spinal disc condition.   
Similarly, in a June 2007 letter, a treating VA neurosurgeon 
indicated that since August 2006, the Veteran had been unable 
to seek gainful employment because he had been incapacitated 
by his spinal disc condition. 

Although the RO indicated in the December 2007 SOC that 
extra-schedular consideration of a TDIU was not warranted, as 
the evidence did not show that the Veteran was unemployable 
due to service-connected disabilities, it does not appear 
that the RO considered the opinions of the VA primary care 
physician and the VA neurosurgeon.   Further, it does not 
appear that these opinions are directly contradicted by any 
other medical opinion of record.  Given these facts, as well 
as the prescribed procedures for awarding a TDIU on an extra-
schedular basis, set forth in 38 C.F.R. § 4.16(b), the Board 
is unable to award an extra-schedular TDIU, but, rather, must 
remand the matter for further RO consideration.  On remand, 
the RO must determine whether the procedures for referral for 
consideration of an extra-schedular TDIU, set forth in 38 
C.F.R. § 4.16(b) are invoked, for the time frame prior to 
October 3, 2007, based on full consideration of all pertinent 
evidence, to particularly include the May 2007 letter from 
the treating VA primary care physician and the June 2007 
letter from the VA neurosurgeon.    

Prior to completing the necessary action relating to referral 
of the claim for extra-schedular consideration, to ensure 
that all due process requirements are met, the RO should give 
the appellant another opportunity to provide information 
and/or evidence pertinent to the claim on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted prior to adjudicating 
the claim for a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU, to include on an extra-schedular 
basis pursuant  to 38 C.F.R. § 4.16(b), 
in light of all pertinent evidence (to 
particularly include the May 2007 and 
June 2007 VA physician letters) and legal 
authority.

4.  If the claim for a TDIU remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate. 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112(West Supp. 2009).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


